[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                           ________________________    U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                  No. 97-5517                 04/02/99
                          ________________________        THOMAS K. KAHN
                       D. C. Docket No. 97-1755-CV-LCN         CLERK
                        Bkcy. Docket No. 93-10085-PGH

In Re: ORLANDO TOLEDO and MARIA TOLEDO,

                                                                             Debtors.


CONTINENTAL NATIONAL BANK OF MIAMI,
a national banking corporation,

                                                                   Plaintiff-Appellant,

      versus

CARMEN SANCHEZ,

                                                                  Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                                 (April 2, 1999)

Before ANDERSON and DUBINA, Circuit Judges, and FAY, Senior Circuit Judge.

ANDERSON, Circuit Judge:
       Carmen Sanchez filed the instant adversary proceeding against the trustee of the

bankruptcy estate (“Estate”) of Orlando and Maria Toledo, the debtors themselves, and

the Continental National Bank of Miami (“Bank”). The bankruptcy court invalidated the

Bank’s mortgage on real estate owned by a partnership of which the debtors and Sanchez

were the partners. The district court affirmed the bankruptcy court, applying the

deferential standards of review applicable to “core” proceedings under the Bankruptcy

Code.1 The Bank appeals. The issues presented for review are (i) whether the bankruptcy

court had jurisdiction to hear this adversary proceeding, and (ii) if so, whether the district

court was correct in treating it as a core proceeding rather than as a non-core proceeding

requiring de novo, plenary review. For the reasons stated below, we hold that the

bankruptcy court had jurisdiction, but that this was a non-core matter necessitating

plenary review by the district court.

                                         I. FACTS

       In 1988, Orlando and Maria Toledo, debtors in the underlying bankruptcy case,

formed a partnership with Tomas and Carmen Sanchez called the Latin Quarter Center

Partnership (“Partnership”). Each of the four partners held an equal one-fourth share.

The purpose of the partnership was to hold, develop, and deal in certain contiguous


1
  A dispute between Sanchez, on the one hand, and the trustee and the debtors, on the
other hand, concerning the extent of their relative interests in the partnership was also at
issue before the bankruptcy court. The bankruptcy court resolved this issue in Sanchez’
favor also. However, the trustee and debtors did not appeal, and thus this issue was not
before the district court and is not before us.

                                              2
parcels of real estate in downtown Miami (“Partnership Property”). No formal

partnership agreement was ever entered into, but Orlando Toledo, acting alone, generally

managed and acted on behalf of the partnership. Shortly after the Partnership came into

being, Tomas Sanchez died, and his wife Carmen Sanchez (plaintiff in the instant

adversary proceeding) succeeded to his 25% share, so that she then owned a total 50%

interest in the Partnership. Orlando Toledo continued to act as managing partner and

Carmen Sanchez was uninvolved in Partnership affairs.

       In April of 1989, Orlando Toledo encountered personal financial difficulties. In

order to assuage the Bank’s concern about its position as one of his creditors and to

induce it not to foreclose on a mortgage it held on his Key Biscayne personal residence,

Toledo purported to convey a mortgage on the Partnership Property to the Bank to secure

Toledo’s personal indebtedness to the Bank in the approximate amount of $1,100,000.

This was done without Sanchez’ consent or knowledge. In taking this action, Toledo

claimed to be acting in the capacity of a general partner as an agent for the Partnership. If

the mortgage was valid, the Partnership Property thereby became a guarantee for

Toledo’s personal debt. Toledo also convinced McDonald’s Corp., which had a $275,000

pre-existing purchase money mortgage on the Partnership Property, to subordinate its

mortgage to the one newly granted to the Bank.

       Orlando Toledo’s financial outlook did not improve, and the Bank eventually

obtained a judgment of foreclosure on both the Partnership Property and Toledo’s Key



                                              3
Biscayne personal residence (which secured the same indebtedness) in Dade County

circuit court in November 1992. Despite her status as 50% partner, Sanchez was not

served with the notice of foreclosure and therefore was not a party to these Florida state

court proceedings; the Bank apparently relied on Florida law allowing service on a

partnership to be effected by serving a single general partner. The circuit court rendering

the foreclosure judgment held that Toledo’s residence would be sold first, and if the debt

to the Bank (now, including interest, real estate taxes, and subsequent advances, at some

$1.8 million) was still unsatisfied thereafter, it would schedule sale of the Partnership

Property. On January 11, 1993, the day before the scheduled foreclosure sale of the Key

Biscayne residence, Orlando and Maria Toledo filed for Chapter 11 and thereby averted

the sale.

       Soon after the commencement of the bankruptcy case, a private sale of the

Partnership Property to McDonald’s Corp. was negotiated by Toledo, the Estate, and the

Bank under supervision of the bankruptcy court. The terms of this sale, which the record

indicates were favorable to the sellers, were that McDonald’s Corp. would purchase the

Partnership Property for an agreed sale price of $825,000. Of that $825,000,

approximately $474,000 would go to satisfy amounts due under McDonald’s Corp.’s

purchase money mortgage (plus past real estate taxes paid by McDonald’s and other

costs), and about $351,000 would go to the Bank and/or the Partnership.2 The parties,

       2
        For reasons not clear on this record, the Bank apparently was satisfied to receive
$200,000 of the proceeds of the sale, even though its mortgage on the Partnership

                                              4
apparently assuming that the bankruptcy court’s stamp of approval was necessary in order

to consummate the sale, applied to the court for approval even though the Partnership

Property was not property of the Estate. Acting under purported authority of 11 U.S.C. §

363(f), Judge Weaver approved the sale in an order dated April 12, 1993 (and modified in

respects not material on June 4, 1993).3 In that same sale order, Judge Weaver directed

that of the proceeds of the sale of the Partnership Property, $200,000 be disbursed to the

Bank in satisfaction of its mortgage.4 The sale was carried out and the Bank was so paid.

Sanchez, as a 50% partner, consented to the terms of sale but asked that the proceeds be

placed in escrow rather than being distributed immediately; Judge Weaver refused to

consider the escrow proposal because Sanchez’ counsel filed a pleading by facsimile


Property secured Toledo’s personal debts in excess of $1.8 million.
       3
          Section 363(f) of the Bankruptcy Code provides that “[t]he trustee may sell
property under subsections (b) and (c) of this section free and clear of any interest in such
property of an entity other than the state” upon certain conditions. It is questionable
whether § 363(f) gives a bankruptcy court power to order or approve a sale of property
that belongs only to an entity in which the estate holds an interest, and not to the estate
itself. However, the validity of the sale order is not presently before this Court, and at
any rate, it appears that the sale of the Partnership Property was a voluntary transaction,
on favorable terms to the seller, to which all of the parties consented. Thus, we do not
consider any issues relating to Judge Weaver’s sale order.
       4
         The sale price to McDonald’s Corp. was $825,000. These proceeds were
distributed as follows: (i) $200,000 to the Bank pursuant to its mortgage securing
Toledo’s personal indebtedness, (ii) $450,000 to McDonald’s Corp. pursuant to its
purchase money mortgage which had been contractually subordinated to the Bank’s
mortgage (since McDonald’s was the purchaser, this amount was simply set off against
the purchase price), and (iii) the remaining $175,000, less real estate taxes that had been
paid by McDonald’s Corp. as mortgagee over the course of the Partnership’s ownership,
to the Partnership (i.e., ultimately to Sanchez and/or the Toledos and the Estate).

                                              5
transmission rather than appearing personally in court. Later, Sanchez signed a closing

statement reflecting that the proceeds would be distributed in accordance with the sale

order.

         Meanwhile, Sanchez filed the instant adversary complaint in the bankruptcy court

against the trustee of the Estate, the debtors themselves, and the Bank (i) to determine

entitlement to the proceeds of the sale of the Partnership Property to McDonald’s Corp.,

and (ii) to contest the validity of the Bank’s lien (formerly on the Partnership Property,

and now on $200,000 of the proceeds therefrom). The action was styled as a “Complaint

to Determine Validity, Priority, and Extent of Lien and Ownership Interest.” After four

evidentiary hearings in which extensive testimony was taken from Orlando Toledo,

employees of the Bank, and others, Judge Cristol of the bankruptcy court accepted

Sanchez’ argument and ordered that (i) the Bank had had no valid lien on the Partnership

Property because it knew Toledo was conveying the mortgage for improper, non-

partnership purposes, and (ii) the Bank must pay to Sanchez the $200,000 it had

previously received from the sale of the Partnership Property.5 The bankruptcy court



         With regard to the separate dispute between Sanchez, on the one hand, and the
         5


trustee and the debtors, on the other hand, as to the extent of their relative interests in
some of the sale proceeds, the bankruptcy court ruled in favor of Sanchez. The court
found that Sanchez’ husband had made all the original capital contributions to the
Partnership, and that Sanchez, to the exclusion of the debtors or the trustee, was entitled
not only to the $200,000 which had been paid to the Bank, but also to the remaining
portion of the sales proceeds payable to the Partnership. Neither the debtors nor the
trustee appealed this issue to the district court, and thus that issue was not before that
court or this court. See supra note 1.

                                              6
noted that it had jurisdiction under 28 U.S.C. § 1334, but never specifically confronted

the question whether the adversary proceeding was core or non-core under 28 U.S.C. §

157. By issuing an order that purported to be final and binding, rather than submitting

proposed findings of fact and conclusions of law to the district court, the bankruptcy court

indicated that it viewed the proceeding as a core one of which it had full, plenary

authority to dispose.

       Appealing to the district court, the Bank argued that (i) the bankruptcy court

lacked subject matter jurisdiction to hear the adversary proceeding filed by Sanchez; (ii)

the bankruptcy court erred in finding that the Bank knew Toledo lacked authority to

mortgage the Partnership Property for personal purposes; and (iii) the doctrines of waiver

or estoppel should have precluded the bankruptcy court from granting Sanchez relief.

The district court held that the bankruptcy court had subject matter jurisdiction and that

the matter was a core matter. It then found, applying the “clearly erroneous” standard of

review to the bankruptcy court’s fact findings (the appropriate standard of review for

bankruptcy court orders regarding core matters), that Toledo lacked authority to mortgage

the Partnership Property for his personal purposes, and that the Bank was aware thereof.

The district court also held that the bankruptcy court did not abuse its discretion by not

applying the doctrines of waiver or estoppel to bar relief invalidating the Bank’s

mortgage. Consequently, the district court affirmed the bankruptcy court’s judgment.




                                              7
          On appeal to this court, the Bank argues first that the bankruptcy court lacked

jurisdiction to entertain the adversary proceeding under 28 U.S.C. § 1334. Second, it

argues that, even if the bankruptcy court had jurisdiction, such jurisdiction was in the

nature of a non-core proceeding limiting the bankruptcy court’s adjudicative powers.

Third, the Bank reiterates its various substantive arguments as to why the bankruptcy

court erred in its determination of the merits under Florida law; however, in light of our

conclusion that this was a non-core proceeding, it is unnecessary for us to reach those

issues.

                                       II. DISCUSSION

A.        Jurisdiction under 28 U.S.C. § 1334

          The first question is whether the bankruptcy court had jurisdiction to entertain the

instant adversary proceeding under 28 U.S.C. § 1334. Section 1334(b) provides that “the

district courts shall have original but not exclusive jurisdiction of all civil proceedings

arising under title 11, or arising in or related to cases under title 11.” This provision

creates jurisdiction in three categories of proceedings: those that “arise under title 11,”

those that “arise in cases under title 11,” and those “related to cases under title 11.” The

bankruptcy court’s jurisdiction is derivative of and dependent upon these three bases.

Celotex Corp. v. Edwards, 115 S. Ct. 1493, 1498 (1995); 1 Lawrence P. King, Collier on

Bankruptcy ¶ 3.01[4] (15th ed. 1998) [hereinafter Collier on Bankruptcy]. The instant

adversary proceeding did not “aris[e] under” or “aris[e] in” a case under the Bankruptcy



                                                8
Code. “Arising under” proceedings are matters invoking a substantive right created by

the Bankruptcy Code. Wood v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987); 1

Collier on Bankruptcy ¶ 3.01[4][c][i]. The “arising in a case under” category is generally

thought to involve administrative-type matters, 1 Collier on Bankruptcy ¶ 3.01[4][c][iv],

or as the Wood court put it, “matters that could arise only in bankruptcy,” Wood, 825

F.2d at 97. Hence, the only one of the three categories of proceedings over which the

district court is granted jurisdiction in § 1334(b) that is potentially relevant to the instant

case is proceedings “related to cases under title 11.” The “related to” connection has been

described as “the minimum for bankruptcy jurisdiction.” E. Scott Fruehwald, The

Related to Subject Matter Jurisdiction of Bankruptcy Courts, 44 Drake L. Rev. 1, 7

(1995).

       The Bank claims that the dispute between Sanchez and the Bank over entitlement

to the proceeds of the Partnership Property was not related to Toledo’s underlying

bankruptcy case and had no effect on Toledo or the Estate, and therefore the bankruptcy

court had no jurisdiction to adjudicate that dispute. Blending the concepts of jurisdiction

and the core versus non-core dichotomy, the district court held that the bankruptcy court

had jurisdiction because the dispute was a “core proceeding” under 28 U.S.C. §

157(b)(2)(K).6

       6
         Although whether something is a core proceeding is analytically separate from
whether there is jurisdiction, by definition all core proceedings are within the bankruptcy
court’s jurisdiction. Core proceedings are defined in 28 U.S.C. § 157(b)(1) as
“proceedings arising under title 11, or arising in a case under title 11,” which is a subset

                                               9
       As both parties acknowledge, Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.),

910 F.2d 784 (11th Cir. 1990), is the seminal case in this Circuit on the scope of the

bankruptcy court’s “related to” jurisdiction. In Lemco Gypsum, this Court adopted the

following liberal test from Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir. 1984), for

determining jurisdiction over an adversary proceeding:

       “The usual articulation of the test for determining whether a civil
       proceeding is related to bankruptcy is whether the outcome of the
       proceeding could conceivably have an effect on the estate being
       administered in bankruptcy. The proceeding need not necessarily be
       against the debtor or the debtor’s property. An action is related to
       bankruptcy if the outcome could alter the debtor’s rights, liabilities, options,
       or freedom of action (either positively or negatively) and which in any way
       impacts upon the handling and administration of the bankrupt estate.”


Lemco Gypsum, 910 F.2d at 788 (quoting Pacor, 743 F.2d at 994); see also Celotex

Corp., 115 S. Ct. at 1499 & n.6 (expressing approval of the Pacor test). The key word in

the Lemco Gypsum/Pacor test is “conceivable,” which makes the jurisdictional grant

extremely broad. See In re Marcus Hook Dev. Park, Inc., 943 F.2d 261, 264 (3d

Cir.1991).

       In the instant case, Sanchez was seeking a judicial determination of the extent and

priority of liens and other interests in the Partnership Property so that the proceeds of the

sale earlier approved by Judge Weaver’s order could be distributed appropriately. The

nexus with the bankruptcy estate contemplated by the Lemco Gypsum/Pacor test was



of the cases over which jurisdiction is granted in § 1334(b).

                                              10
present in two ways. First, if the Bank’s mortgage were adjudged valid, its $1.8 million

claim against the Estate (partially secured by the Key Biscayne residence) would be

reduced by the $200,000 due and paid to the Bank out of the proceeds of the sale of the

Partnership Property. Thus, the payment of these $200,000 to the Bank from non-Estate

property would ultimately free up an additional $200,000 for distribution to unsecured

creditors.7 In contrast, if the Bank’s mortgage was held invalid, as actually occurred, the

Bank would have to look entirely to the Key Biscayne residence (or, more precisely, to

what remained from the proceeds of the residence after satisfaction of BankAtlantic’s first

mortgage thereon) for satisfaction of its $1.8 million indebtedness. To the extent the

value to which it was entitled from the residence was insufficient to satisfy this debt, the

       7
           Because additional collateral (the Toledos’ Key Biscayne residence) and an
additional creditor (BankAtlantic) on that collateral were involved, the logical chain is
fairly complicated and deserves some explanation. The Toledos owed the Bank about
$1.8 million. Their residence was encumbered first by a BankAtlantic mortgage, then by
the Bank’s mortgage securing the $1.8 million indebtedness, then by a third mortgage
also belonging to BankAtlantic. If $200,000 of the Toledos’ indebtedness to the Bank
were satisfied out of the proceeds of the sale of the Partnership Property, the Bank’s
“intermediate” mortgage on the Key Biscayne residence would secure only $1.6 million,
i.e., $200,000 less than it would otherwise have secured. Put differently, the value of the
residence would be exhausted more slowly and either the Bank or BankAtlantic (pursuant
to its third mortgage) would be undersecured to a lesser extent than before.
Consequently, depending on the value of the residence, more funds would be available
either to satisfy BankAtlantic’s third mortgage, or to go into the Estate to pay off
unsecured creditors. General creditors of the Estate would ultimately benefit, either
because (i) their claims were not diluted or were less diluted by the presence of the Bank
as a competing unsecured creditor, (ii) their claims were not diluted or were less diluted
by the presence of BankAtlantic (to the extent of its debt secured by the third mortgage on
the Key Biscayne residence) as a competing unsecured creditor, or (iii) if the value of the
residence was sufficient to satisfy both mortgages, the excess value that constituted equity
in the property would go into the Estate.

                                             11
Bank would become an unsecured creditor causing the funds available for unsecured

claims to be spread more thinly. A conceivable effect on the Estate thus exists in the

possible partial satisfaction and consequent downward adjustment of the claim filed

against the Estate by the Bank.

       The second connection to the Estate stems from the fact that if the mortgage were

adjudged invalid, there would be more equity in the Partnership Property and an

additional $200,000 would be freed up to go to the Partnership. Whatever interest the

Toledos had in the Partnership at the time the petition was filed became part of the Estate.

11 U.S.C. § 541. Under the terms of the sale order, approximately $151,000 already was

available for distribution to the Partnership. It was originally contemplated that these

proceeds would be split 50/50 between Sanchez and the Estate, according to Sanchez’ and

the Toledos’ respective 50% interests in the Partnership. Under this arrangement, if the

Bank’s mortgage were held invalid, the Estate might have been enriched by $100,000

(one-half of $200,000)—clearly a “conceivable effect” on the Estate that would support

“related to” jurisdiction. Cf. Wood, 825 F.2d at 93-94 (holding that relatedness existed

where an action against the debtor personally for post-petition misappropriation of

corporate assets would “resolve the disputed allocation of interest in the [corporation]”

and where the debtor’s stock holdings in the corporation were property of the estate so

that their value would affect the estate).8

8
   Resolving the separate issue described supra in footnotes 1 and 5, the bankruptcy court
ultimately determined that the Estate’s and the debtors’ interests in the Partnership were

                                              12
       The instant case is distinguishable from a recent case in which we determined that

the essential “related to” nexus under § 1334(b) was not present. In Boone v. Community

Bank of Homestead (In re Boone), 52 F.3d 958 (11th Cir. 1995) (per curiam), this Court

determined that the bankruptcy court lacked jurisdiction over a lawsuit by Chapter 7

debtors against a creditor for tortious interference with contract. The rationale was that

the conduct giving rise to the claim occurred after the date of the bankruptcy petition; the

cause of action therefore belonged to the debtors themselves rather than to the estate, and

consequently any recovery in the lawsuit would not inure to the benefit of the estate. Id.

at 960 (citing 11 U.S.C. § 541(a)). In the instant adversary proceeding, the property

interest whose value would be affected by the outcome of the proceeding (the Toledos’

interest in the Partnership) was a pre-petition property interest and therefore belonged to

the Estate. Unlike in Boone, the value and extent of the Estate’s indirect interest in the

Partnership Property would necessarily be affected by the outcome of the adversary

proceeding. Also, unlike in Boone, we have an additional connection with the estate

inasmuch that resolution of the dispute over the validity of the mortgage ultimately affects


worthless. Thus, the additional $200,000 flowing to the Partnership by virtue of the
invalidity of the Bank’s mortgage did not ultimately benefit the Estate. However, it is
clear that the issue of the validity of the Bank’s mortgage could conceivably have had an
effect on the Estate, thus satisfying the test. See Wood, 825 F.2d at 94 (“Although we
acknowledge the possibility that this suit may ultimately have no effect on the
bankruptcy, we cannot conclude, on the facts before us, that it will have no conceivable
effect.”) (emphasis in original). The presence or absence of jurisdiction must be
evaluated based on the state of affairs existing at the time the adversary complaint was
filed, Lemco Gypsum, 910 F.2d at 788 & n.20, not at some later time when, for example,
it was ultimately determined here that the Estate had no interest in the sale proceeds.

                                             13
whether the creditor whose mortgage is invalidated must look to other collateral or

compete with general unsecured creditors to satisfy the debt it is owed.

B.     Core Versus Non-Core

       Having found that the district court had jurisdiction over the adversary proceeding,

we turn next to the question whether the district court correctly referred to it as a core

proceeding under 28 U.S.C. § 157(b). If it was a core proceeding, the district court

correctly applied normal, deferential standards of appellate review to the bankruptcy

court’s disposition of it. See 28 U.S.C. § 158(a); Fed. R. Bankr. P. 8013. If it was a non-

core proceeding, the bankruptcy court could only submit proposed findings of fact and

conclusions of law, not a final order or judgment, and the district court was obligated to

conduct a de novo review of those matters to which the Bank objected. See 28 U.S.C. §

157(c)(1) (“In [a non-core] proceeding, the bankruptcy judge shall submit proposed

findings of fact and conclusions of law to the district court, and any final order or

judgment shall be entered by the district judge after considering the bankruptcy judge’s

proposed findings and conclusions and after reviewing de novo those matters to which

any party has timely and specifically objected.”); Fed. R. Bankr. P. 9033 (specifying the

exact procedures to be followed by the district court in such cases).

       Congress created the distinction between core and non-core proceedings in the

Bankruptcy Amendments and Federal Judgeship Act of 1984 (“1984 Act”), Pub. L. No.

98-353, 98 Stat. 333, in order to avoid the constitutional problems, identified in Northern



                                              14
Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982), associated with the

expansive bankruptcy court jurisdiction permitted under prior law.9 28 U.S.C. §

157(b)(2) lists fourteen specific types of actions that are considered core proceedings, id.

§ 157(b)(2)(A)-(N), and provides a fifteenth, catch-all category for “other proceedings

affecting the liquidation of the assets of the estate or the adjustment of the debtor-creditor

or the equity security holder relationship,” 28 U.S.C. § 157(b)(2)(O). The statutory list

provides that it is not intended to be exhaustive of the entire universe of core proceedings.

       The district court held that the instant case was a core proceeding under 28 U.S.C.

§ 157(b)(2)(K), which applies to “determinations of the validity, extent, or priority of

liens.” See District Court Order at 5. This reliance on § 157(b)(2)(K) was misplaced.

The district court apparently reasoned that since the purpose of the instant adversary

proceeding was to obtain a judicial determination of the validity of the Bank’s mortgage,

which is a lien on real estate, it fit the language of subsection (b)(2)(K). However, the

case law on (b)(2)(K) indicates that it encompasses only proceedings to determine the

validity, extent, or priority of liens on the estate’s or the debtor’s property. First State

Bank of Wykoff v. Grell (In re Grell), 83 B.R. 652, 657 (Bankr. D. Minn. 1988); Climate

Control Engineers, Inc. v. Southern Landmark, Inc. (In re Climate Control Engineers,


9
  In Northern Pipeline, the Supreme Court held that allowing bankruptcy courts to hear a
state-law breach-of-contract action was an impermissible delegation of the Article III
powers reserved to the federal judiciary. 458 U.S. at 71. The adjudication of state-
created “private rights” was seen as too far removed from the “core” of the federal
bankruptcy power, i.e., the restructuring of debtor-creditor relations. Id.

                                              15
Inc.), 51 B.R. 359, 361 (Bankr. M.D. Fla. 1985). “Otherwise, [bankruptcy courts] would

be asserting a form of jurisdiction ferae naturae, capable of the adjudication of property

rights wherever found and by whomever owned.” Allis-Chalmers Corp. v. Borg-Warner

Acceptance Corp. (In re Dr. C. Huff Co.), 44 B.R. 129, 134 (Bankr. W.D. Ky. 1984).

Here, the real property on which the disputed mortgage existed belonged to the non-

debtor Partnership, not to the Toledos or the Estate. The Estate owned a 50% interest in

the Partnership, but no direct interest in the Partnership Property. Thus, § 157(b)(2)(K) is

no basis for calling the instant proceeding a “core proceeding.” Cf. Torkelsen v. Maggio

(In re Guild & Gallery Plus, Inc.), 72 F.3d 1171, 1179 (3d Cir. 1996) (holding that the §

157(b)(2)(A) core proceeding category for “matters concerning the administration of the

estate” did not apply to an action concerning goods with respect to which the debtor was

bailee but not owner).

       The distinction between property belonging to a partnership of which the debtor

was partner, and property belonging to the debtor-partner, is well-established in

bankruptcy law. See McGahren v. First Citizens Bank & Trust Co. (In re Weiss), 111

F.3d 1159, 1166 (4th Cir.), cert. denied, 118 S. Ct. 369 (1997); In re Palumbo, 154 B.R.

357, 358 (Bankr. S.D. Fla. 1992) (noting, with regard to a partner who had a 97% interest

in a partnership and claimed that foreclosure on the partnership property violated the

automatic stay, that “it is firmly established that the assets of a partnership are not to be

administered in a partner’s bankruptcy proceeding since a partnership is a separate entity



                                              16
from its partners under bankruptcy law”); In re Funneman, 155 B.R. 197, 199 (Bankr.

S.D. Ill. 1993) (“[I]t is well settled that assets owned by a partnership are not included in

the bankruptcy estate of the individual partner. The only partnership property before the

court during an individual’s bankruptcy is the partner’s personal property interest in the

partnership, which consists of the individual’s interest, if any, in the partnership assets

after an accounting and payment of partnership debts out of the property belonging to the

partnership.”). The Partnership Property never entered the Estate in the instant case.

       Nor do any of the other types of core proceedings appearing in § 157(b)’s list fit

the instant adversary proceeding, especially in light of the fact that they are to be

construed in light of the constitutional limitations that prompted their enactment. Lacy v.

FDIC (In re Lacy), 183 B.R. 890, 893 (Bankr. D. Colo. 1995). To the extent that the

literal wording of some of the types of proceedings might conceivably seem to apply,10 it

should be remembered that engrafted upon all of them is an overarching requirement that

property of the estate under § 541 be involved. Galluci v. Grant (In re Galluci), 931 F.2d

738, 742 (11th Cir. 1991) (noting that § 157(b)(2)(E) category for turnover actions

applies only to orders to turn over property of the estate); Guild & Gallery Plus, 72 F.3d

at 1179. Here, of course, the property in question was owned by the Partnership, not by

Toledo himself.




       10
         For example, “matters concerning the administration of the estate,” §
157(b)(2)(A).

                                              17
       Because the list in the statute is non-exhaustive, it is not the end of our inquiry

whether the adversary proceeding was core. The most helpful explanation of what is a

core proceeding, accepted almost universally by the courts, is found in the Fifth Circuit’s

decision in Wood v. Wood (In re Wood), 825 F.2d 90 (5th Cir. 1987):

       If the proceeding involves a right created by the federal bankruptcy law, it
       is a core proceeding; for example, an action by the trustee to avoid a
       preference. If the proceeding is one that would arise only in bankruptcy, it
       is also a core proceeding; for example, the filing of a proof of claim or an
       objection to the discharge of a particular debt. If the proceeding does not
       invoke a substantive right created by the federal bankruptcy law and is one
       that could exist outside of bankruptcy it is not a core proceeding; it may be
       related to the bankruptcy because of its potential effect, but under section
       157(c)(1) it is an “otherwise related” or non-core proceeding.

Id. at 97 (emphasis in original), cited in Gower v. FHA (In re Davis), 899 F.2d 1136,

1140-41 (11th Cir.), cert. denied, 498 U.S. 981 (1990). In Wood, the adversary

proceeding in question was an action by a shareholder of a corporation of which the

bankruptcy debtor was the only other shareholder, to obtain redress for allegedly

improper stock issued to and dividends received by the debtor-shareholder or the estate.

The Fifth Circuit held that under the above test this adversary proceeding was not a core

proceeding because it was “simply a state contract action that, had there been no

bankruptcy, could have proceeded in state court.” Id. Although the court had subject

matter jurisdiction pursuant to the “related to” prong of § 1334(b), it was not a core

proceeding.




                                              18
       Wood’s interpretation of § 157 rested heavily on the ostensible purpose of the

1984 Act, i.e., “to conform the bankruptcy statutes to the dictates of Marathon [v.

Northern Pipeline].” Wood, 825 F.2d at 95. The Fifth Circuit’s test breathes life into the

terms “core” and “non-core” by construing them in light of the constitutional concerns

that prompted the enactment of the statute. In fact, it appears that the use of the word

“core” was itself borrowed from Justice Brennan’s reference in the plurality opinion to

“the core of the federal bankruptcy power.” 458 U.S. at 71. What the Supreme Court,

and by extension Congress, was concerned about was the plenary adjudication by

bankruptcy courts of proceedings “related only peripherally to an adjudication of

bankruptcy.” Northern Pipeline, 458 U.S. at 92 (Burger, C.J., dissenting). Hence, the

issue before us ultimately depends on whether the instant case was of the type with

respect to which the Northern Pipeline Court rejected giving bankruptcy courts full

adjudicative power.

       We are mindful that the dependence of the merits of an action on state law (as the

instant case turns on various partnership law and real estate finance law issues) does not,

in and of itself, mean that the action is non-core. 28 U.S.C. § 157(b)(3); see also Wood,

825 F.2d at 96, 97 n.4; Northern Pipeline, 458 U.S. at 96-97 (White, J., dissenting)

(“[T]he distinction between claims based on state law and those based on federal law

disregards the real character of bankruptcy proceedings . . . . [T]he bankruptcy judge is

constantly enmeshed in state-law issues.”). Nevertheless, based on the Wood test as well



                                             19
as the constitutional concerns expressed in Northern Pipeline, we conclude that the instant

case was not a core proceeding. Sanchez’ action to determine the validity, priority, and

extent of liens on the Partnership Property did not invoke a substantive right created by

bankruptcy law, and could clearly occur outside of bankruptcy.11 Indeed, actions similar

to the instant case are filed in state court all the time. See, e.g., Ocean Bank of Miami v.

Inv-Uni Investment Corp., 599 So. 2d 694 (Fla. 3d DCA) (declaratory judgment action

regarding validity of mortgage conveyed by corporate officers, purportedly acting on

behalf of corporation, to secure non-corporate debt), rev. denied, 606 So. 2d 1165 (Fla.

1992).

         The linguistic structure of § 157 lends further support to this conclusion.

Subsection (b)(1) equates core proceedings with those “arising under title 11, or arising in

a case under title 11,” whereas subsection (c)(1) makes “non-core” proceedings

synonymous with “otherwise related to” proceedings. “The phrases ‘arising under’ and


11
   Wood is especially instructive because its facts are roughly analogous to those in the
instant case. In Wood, the complaint filed in the bankruptcy court concerned the debtors’
post-petition wrongful issuance of stock and payment of dividends (the debtors were
controlling shareholders and directors of the corporation) to themselves, which violated
the plaintiff’s right as an equal shareholder. By comparison, the instant case concerns a
debtor-partner’s alleged manipulation of a partnership to exploit its property to secure
personal debts, to the detriment of the other partner. In both cases, the right that the
plaintiffs sought to vindicate involved a wrongful manipulation of the property of an
entity other than the debtor (i.e., a corporation or partnership), and was essentially a state-
law right based on principles of contract and/or fiduciary duty. Neither case is one
involving a right created by bankruptcy law, or one which would arise only in
bankruptcy. Rather, both cases invoke purely state-law rights and could exist outside
bankruptcy.

                                               20
‘arising in’ are helpful indicators of the meaning of core proceedings.” Wood, 825 F.2d

at 97; see also 1 Collier on Bankruptcy, ¶ 3.01[4][c]. “Arising under” means that a

proceeding invokes a cause of action, or substantive right, created by a specific section of

the Bankruptcy Code. Celotex Corp. v. Edwards, 115 S. Ct. at 1506 & n.13 (Stevens, J.,

dissenting); 1 Collier on Bankruptcy ¶ 3.01[4][c][I], at 3-21 (citing H.R. Rep. No. 95-595,

at 445 (1977)). “Arising in” describes administrative matters unique to the management

of a bankruptcy estate. 1 Collier on Bankruptcy ¶ 3.01[4][c][iv], at 3-29. For example,

as the Wood court explained, the filing of a claim against a bankruptcy estate triggers a

core proceeding under § 157(b)(2)(B), but only because it “invoke[s] the peculiar powers

of the bankruptcy court.” Wood, 825 F.2d at 98. However, the administrative act of

filing such a claim must be distinguished from the state-law right underlying the claim,

which “could be enforced in a state court proceeding absent the bankruptcy” and is non-

core. Id. at 97. In the instant case, the adversary proceeding sought to vindicate state-

created common-law rights but did not utilize any process specially established by the

Bankruptcy Code. Clearly, Sanchez’ adversary proceeding neither “arose under” nor

“arose in” the Bankruptcy Code as those terms of art have been understood, and therefore

it must necessarily fall within the residual category of “otherwise related,” i.e., non-core

matters.



                                    III. CONCLUSION



                                             21
       In conclusion, we hold that there was “related to” jurisdiction over the adversary

proceeding under 28 U.S.C. § 1334, but that it was a non-core proceeding under 28

U.S.C. § 157. Because the district court mistook it for a core proceeding, it exercised

only “clearly erroneous” review of the bankruptcy court’s findings of fact and “abuse of

discretion” review of the bankruptcy court’s application of waiver and estoppel, despite

the Bank’s specific objections to those findings and applications.12 We remand with

instructions to the district court to treat the bankruptcy court’s findings of fact and

conclusions of law entered at the October 13, 1994, hearing, and the accompanying

February 23, 1995, and June 7, 1995 “judgments” granting Sanchez relief, as merely

proposed findings of fact and conclusions of law, and to conduct the de novo review

contemplated by § 157(c)(1) and Bankruptcy Rule 9033. The judgment of the district

court is

       VACATED AND REMANDED.




12
  It is evident from the tone of the district court’s opinion that its review of certain issues
was highly deferential to the bankruptcy court. For example, it stated that “there is a
valid basis for the relief granted by the bankruptcy court to avoid an injustice to override
the application of res judicata and collateral estoppel.” District Court Order at 8. On
remand, the district court should undertake a fresh, independent analysis of these issues.


                                              22
23